DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-11 and 14-18 are pending.
Claims 4, 12, 13 and 19-26 are canceled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Hyun Yong Lee on April 22, 2021.
The application has been amended as follows: Claims 19 through 26 were amended to convert claims from withdrawal claims to canceled claims.

Election/Restrictions
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Withdrawn claims 19-26 that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Response to Amendment
The amendments to the (specifications, claims, drawings) filed on March 09, 2021 have been entered. Claims 1-3,5-11 and 14-18 are pending. In regard to the specification, the objections have been withdrawn. In regard to claims 1-2, 4-6, 8-19, 20, 23, 25 and 26, the objections have been withdrawn. In regard to the drawings, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-11 and 14-18 are allowed. Independent claims 1 and 10 now contain the subject matter indicated as allowable in the previous Office Action.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a low insertion force connector assembly comprising a first connector and a second connector detachably coupled to each other, wherein the first connector comprises an insertion groove formed concavely toward the second connector, first connector fastening holes penetrated onto both longitudinal sides of the insertion groove to be coupled to a test head A by means of bolts B, protruding portions formed in the insertion groove to be inserted into the second connector, a plurality of pin modules having a plurality of pins, and driving shafts rotatably disposed on the plurality of pins spaced apart from each other to pressurize the plurality of pins outward, the protruding portions having side surfaces spaced apart from the inner surfaces of the insertion groove, and the plurality of pins exposed to both transverse sides of the protruding portions; and the second connector comprises a connector insertion portion to be inserted into the insertion groove, connector concave portions formed on the connector insertion portion as to be open toward the first connector to insert the protruding portions, and a plurality of pins arranged on both transverse sides of the connector concave portions, so that if the protruding portions are inserted into the connector concave portions, the plurality of pins of the first connector are arranged to face the plurality of pins of the second connector, wherein the first connector comprises two outer members facing each other, an intermediate member, four pin modules disposed between the intermediate member and the outer members on both transverse sides, a top member inserted into the outer members on both transverse sides, two driving shafts rotatably disposed between the intermediate member and the outer members under the top member, and handles disposed on the protruding end portions of the two driving shafts, each of the two outer members comprising: a plate-shaped outer member body; outer member side portions formed on both ends of the plate-shaped outer member body to protrude inward; outer member protrusion portions protruding inward from tops of the outer member side portions, the two outer members facing each other being coupled to each other to allow the ends of the outer member protrusion portions to come into contact together; body inner surfaces inclinedly extended toward tops thereof, top member insertion grooves concavely extended downward from the body inner surfaces; outer member pin insertion grooves extended downward from the top member insertion grooves to be concavely spaced apart from the top member insertion grooves; outer member protrusions protruding inward from the outer member side portions; outer member coupling holes spaced apart in the up and down direction to be penetrated, the outer member coupling holes formed on the outer member protrusion portion and the outer member side portion, respectively; outer member axial grooves extended on the outer member side portions between the outer member protrusion portions and the outer member protrusions in the up and down direction; and outer member lower protrusions extended more downward than the plate-shaped outer member body from the outer member side portions to form downward protruding surface and having PCB fastening holes penetrated thereinto, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a low insertion force connector assembly comprising a first connector and a second connector  detachably coupled, wherein the first connector comprises an insertion groove having a rectangular section to insert a connector insertion portion of the second connector, first connector fastening holes coupled to a test head by bolts, protruding portions formed in the insertion groove inserted into the second connector, a plurality of pin modules having a plurality of pins to allow the plurality of pins of the pin module and the plurality of pins of the adjacent pin module to be spaced apart from each other, and driving shafts rotatably disposed on the plurality of pins to pressurize the plurality of pins outward, the protruding portions having side surfaces spaced apart from the inner surfaces of the insertion groove, and the plurality of pins exposed to both transverse sides of the protruding portions; and the second connector comprises a connector insertion portion having a shape to be inserted into the insertion groove, connector concave portions formed on the connector insertion portion opening toward the first connector to insert the protruding portions, and a plurality of pins arranged on both transverse sides of the connector concave portions, so that if the protruding portions are inserted into the connector concave portions, the plurality of pins of the first connector are arranged to face the plurality of pins of the second connector, the first connector comprising two outer members facing each other, an intermediate member located between the two outer members, the four pin modules disposed between the intermediate member and the outer members on both transverse sides, a top member inserted into the outer members on both transverse sides to be disposed on top of the intermediate member, the two driving shafts rotatably disposed between the intermediate member and the outer members under the top member and having end portions protruding from one longitudinal side, and handles disposed on the protruding end portions, wherein each outer member comprises: a plate-shaped outer member body; outer member side portions formed on both ends of the plate-shaped outer member body to protrude inward; outer member protrusion portions protruding inward from tops of the outer member side portions, the outer members being coupled to each other to allow the ends of the outer member protrusion portions to contact each other; body inner surfaces inclinedly extended toward tops thereof, top member insertion grooves concavely extended downward from the body inner surfaces; outer member pin insertion grooves extended downward from the top member insertion grooves to be concavely spaced apart from the top member insertion grooves; outer member axial grooves extended on the outer member side portions; and outer member lower protrusions extended more downward than the plate-shaped outer member body from the outer member side portions to form downward protruding surface and having PCB fastening holes penetrated thereinto, and wherein the intermediate member comprises: a plate-shaped intermediate member body; and intermediate member side portions formed on both longitudinal ends of the intermediate member body, the intermediate member side portions having intermediate member side protrusions protruding from tops thereof, tops of the intermediate member side portions protruding more upward than top of the intermediate member body, the intermediate member body having first intermediate member surfaces formed slantly on both transverse sides thereof to become increased in thickness from the top to the bottom and intermediate member pin insertion grooves concavely formed spaced apart from the first intermediate member surfaces in the down direction at positions facing the outer member pin insertion grooves, and the intermediate member side portions having PCB seating portions formed by reducing thicknesses of the insides in such a manner as to form inward and downward protruding surfaces, and intermediate member axial grooves concavely formed on both transverse sides thereof in such a manner as to face the outer member axial grooves, the first connector fastening holes being penetrated into the intermediate member side protrusions, up and down direction into the intermediate member side protrusions, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PETER G LEIGH/Examiner, Art Unit 2831